                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:                                                             Case No. 20-42254-tjt
John E. Fogler and Shari L. Fogler,                                Chapter l2
                    Debtors.                                       Judge: Thomas J. Tucker
_______________________________________/


                                 PLAN OF REORGANIZATION

    John E. Fogler and Shari L. Fogler, Debtors in Possession herein, propose the

following Plan of Reorganization pursuant to ll U.S.C. l22l of the U.S. Bankruptcy Code.

                                    ARTICLE I. - DEFINITIONS

Debtors in Possession: John E. Fogler and Shari L. Fogler.

Chapter l2: Chapter l2 of the U.S. Bankruptcy Code, ll U.S.C. l20l et seq.

Reorganization: The case for reorganization of the Debtors commenced by voluntary petition

under Chapter l2 of the Bankruptcy Code.

Plan: This Plan of Reorganization.

Confirmation of Plan: The entry by this Court of an Order Confirming Plan in accordance with

Chapter l2.

Effective Date: Thirty days after the date on which the Order Confirming Plan becomes final and

non-appealable.

Court: The United States Bankruptcy Court for the Eastern District of Michigan, which has

jurisdiction in this case.

Bankruptcy Code: ll U.S.C. l0l, et seq, l978.

Priority Claim: Claim of general creditor that is entitled to priority in payment under Section 507

of the Bankruptcy Code, including, but not limited to, professional fees as defined herein.

Professional Fees: Any fee and/or costs allowed by the Court as an expense of administration

under Section 503(d) of the Code, payable to any person appointed by this Court.

Term of the Plan: 36 months from the date the Plan becomes effective.


                                                 1


   20-42254-tjt     Doc 43      Filed 05/15/20   Entered 05/15/20 13:35:07       Page 1 of 12
Allowed Claim: A claim which has been timely filed with the Bankruptcy Court and to which no

objection to the allowance thereof has been filed and sustained by order of the Bankruptcy Court and

which is no longer subject to appeal.

Claim:

  (a) A right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,

fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured,

which such right arose or accrued prior to the confirmation date; or,

   (b) A right to an equitable remedy for breach of performance if such breach gives rise to a right

to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,

contingent, matured, unmatured, disputed, undisputed, where such right arose or accrued prior to

the confirmation date; or,

   (c) A claim arising under Section 502(g) of the Bankruptcy code.

Contingent Claim: Any claim arising prior to the bankruptcy being filed or during the course of

the Chapter l2, as to which the amount of said claim is unknown and/or has not been determined by

the Court.

Disputed Claim: All claims of unsecured creditors unless verified by a Proof of Claim duly filed

with the Clerk of the Court or those listed as a “Disputed Claim” by the Debtors.

Trade Creditor: A creditor of the Debtors, holding a general unsecured claim which claim arose

from the creditor advancing funds for the operation of the Debtors’ business, pre-petition.

Deficiency Claim: An unsecured claim against the Debtors which amounts to the difference

between the value of the secured creditor's collateral, as determined by the Court or per agreement

of the parties, and the amount of the secured creditor's total claim as filed and allowed by the Court.




                                                  2


  20-42254-tjt     Doc 43      Filed 05/15/20     Entered 05/15/20 13:35:07          Page 2 of 12
               ARTICLE II. - SUBMISSION OF ALL FUTURE EARNINGS

   The Debtors will submit all of their future earnings and income after deduction of business and

living expenses, on a monthly basis, to the supervision and control of the Trustee, in accordance with

the terms of this Plan, but not sooner than 30 days after the confirmation of the Plan.



                         ARTICLE III.- EXECUTORY CONTRACTS

  The Debtors assume all executory contracts, unless said contracts have been specifically rejected

as part of this Plan. Debtors specifically assume and reaffirm all government program contracts.



             ARTICLE IV. - EXECUTION AND IMPLEMENTATION OF PLAN

   The Debtors, John E. Fogler and Shari L. Fogler, shall be responsible for the continuation of the

Debtors’ farming business. They agree to submit all their future earnings and income as in

accordance with the terms of this Plan to the supervision and control of the Trustee, after deduction

for business and living expenses. Payments will be made on a regular basis as stated in the Plan

hereafter.

                                      ARTICLE V. - CLAIMS

        The holder of any actual or potential claim who has had actual or constructive notice of these

Chapter l2 proceedings shall timely file a claim with the Clerk of the Court. If said creditors file their

claims within said period of time, Debtors shall have 30 days from that date to file a written

objection to said claim and/or claims.

        In the event that the Court nonetheless allows said claim that claim shall be treated as a part

of the class to which it would ordinarily belong.




                                                    3


   20-42254-tjt     Doc 43      Filed 05/15/20      Entered 05/15/20 13:35:07          Page 3 of 12
                        ARTICLE VI. - MODIFICATION OF PLAN

  The Debtors may amend or modify this Plan any time prior to the confirmation without leave of

the Court. The Debtors may propose amendments and/or modifications of this Plan at any time

subsequent to confirmation with leave of the Court and upon notice to the Creditors. After

confirmation of this Plan, the Debtors may without approval of the Court, so long as it does not

materially or adversely affect the interests of the creditors, remedy any defect or omission, or

reconcile any inconsistencies of the Plan, or in the Order of Confirmation, if any may be necessary

to carry out the purposes and effects of this Plan.



                           ARTICLE VII. RELEASE OF CROP LIEN

  In order to facilitate the continuation of the Debtors' business and to carry out the within Plan of

Reorganization, except to the extent that there has already been a payment to the creditor or the lien

already attached pre-petition, there shall be a release of any and all pre-petition crop liens filed by

any creditor whose claim is listed and dealt with in this Plan of Reorganization. The crop lien

release shall apply to any and all crops planted after the filing of the petition herein pursuant to

section 552(a) of the Bankruptcy Code. Such UCC crop lien release of any and all crop liens shall

be filed by the creditor in the appropriate county or state filing authority in which such crop lien was

previously filed. If such release is not filed within sixty (60) days from the entry of a final, non-
appealable order of confirmation of this Plan, the Debtors may file a certified, true copy of this Plan

or the Order of Confirmation in lieu of such release and with the full force and effect of such release.



                    ARTICLE VIII. - JURISDICTION OF THE COURT

   The Court will retain jurisdiction until this Plan has been fully consummated for, including, but

not limited to, the following purposes:
   (l) The classification of the claim of any creditor and the re-examination of claims which have

been allowed, and for the determination of such objection as may be filed to the creditor's claim.


                                                   4


  20-42254-tjt      Doc 43     Filed 05/15/20      Entered 05/15/20 13:35:07         Page 4 of 12
  (2) To estimate any contingent claims pursuant to Section 502(c)(l) upon request of any holder

of a contingent or unliquidated claim, and to make a determination on any objection to said claim.

   (3) Determination of all questions and disputes regarding title to the assets of the estate, and

determination of all causes of action, controversies, disputes or conflicts, whether or not subject to

action pending as of the date of confirmation, between the Debtors and any other party, including,

but not limited to, any right of the Debtors to recover assets, pursuant to the provisions of Title ll

of the United States Code.

    (4) The correction of any defect, the curing of any omission, or the reconciliation of any

inconsistencies to this Plan, or the Order of Confirmation, as may be necessary to carry out the

purposes and intent of this Plan.

  (5) The modification of this Plan after confirmation, pursuant to the Bankruptcy Rules and Title

ll of the United States Code.

   (6) To enforce and interpret the terms and conditions of this Plan.

    (7) The entry of any order, including injunctions, necessary to enforce the title, rights and

powers of the Debtors, and to impose such limitations, restrictions, terms and conditions of such

title, rights and powers as this Court may deem necessary.

   (8) Entry of an Order concluding and terminating this case.



                     ARTICLE IX. - MISCELLANEOUS PROVISIONS

     If the invalidity of any provision of this Plan precludes confirmation, the Debtors will be

allowed the right to modify this Plan and have it confirmed, as modified.



                             ARTICLE X. - TRUSTEE PAYMENT

   The Chapter 12 Trustee, David J. Hutchinson who will be administering this Plan, shall receive

such percentage of all plan payments as the U.S. Trustee deems appropriate as received from the




                                                  5


  20-42254-tjt     Doc 43       Filed 05/15/20    Entered 05/15/20 13:35:07         Page 5 of 12
Debtors pursuant to this Plan. Such fee shall be for the Trustee's office overhead and the Trustee fee

and shall be received at least annually by the Trustee.



                              ARTICLE XI. - CROP INSURANCE

   The Debtors shall attempt to obtain crop insurance on any cash crops which they plant but shall

not be responsible for crop insurance on any hay acreage as crop insurance is not available for hay.


                               ARTICLE XII. - FARM PROGRAMS

     The Debtors shall be and are hereby authorized to participate in and hereby assume all farm

service programs, including, but not limited to all programs of the United States Department of

Agriculture, Farm Service Agency (FSA). All liens against post petition farm service program

payments by any creditor are released pursuant to section 552(a) of the Bankruptcy Code.


                          ARTICLE XIII. - ASSETS & LIABILITIES

                                              ASSETS

Real Property:

    The real property of the Debtors consists of their home located in Leonard, Michigan, valued

at $200,000.00. The Debtor, John E. Fogler, is also a joint tenant on his mother’s home, for estate

planning purposes, located in Rochester, Michigan which is valued at $150,000.00 and which has

a mortgage lien in the amount of $101,833.92 as of the date of the filing of this proceeding.

Personal Property:

  Farm Equipment                                                 $306,900.00
  Farm Vehicles (Tri Cty liens)                                    46,750.00
  Vehicles (Security C.U.)                                          6,000.00
  Personal Vehicles                                                 2,500.00
  Semi Trailers (Fin. Pac)                                         20,000.00
  Crops on hand or growing                                         20,000.00
  Miscellaneous personal property                                  14,239.32
  John’s half interest in his mother’s home                        24,083.00
                                 Total Personal Property Assets: $440,472.32


                                                  6


  20-42254-tjt       Doc 43    Filed 05/15/20     Entered 05/15/20 13:35:07         Page 6 of 12
                                        LIABILITIES

Administrative claim (approx.)                                      $12,000.00
Priority claims: IRS                                                 14,696.00
                 State of Michigan                                    1,738.00
Secured claims
   USDA/FSA - Rural Development                                     207,631.00
   Tri County Bank                                                  513,833.00
    Financial Pacific                                                27,562.00
    Security Credit Union                                             1,100.00
    Flagstar Bank - (Home Mtg)                                      152,689.00

Total Unsecured                                                    381,234.00
                                          Total Liabilities:    $1,312,483.00

                      ARTICLE XIV. - LIQUIDATION ANALYSIS

 Assets

   Real property                                                       200,000.00
   Real Property - 1/2 equity in mother’s home                           24,083.04
   Personal property                                                   440,472.32
                                                     Total assets     $ 664,555.36

Liabilities

   Administrative Claims                                                 12,000.00
   Priority Claims                                                       16,434.00
   Secured Claims                                                      902,815.00
   Unsecured Claims                                                     381,234.00
                                              Total Liabilities:     $1,312,483.00

        Assets - Liabilities: $664,555.00 - 1,312,483.00 = - $647,928.00


                                    LIQUIDATION ANALYSIS

Asset                   Value             Debt                 Exemption         Equity

Home                $200,000.00          190,814.00             11,245.38          -0-
Farm Equipment       306,900.00          721,833.00                -0-             -0-
Farm Vehicles         46,750.00          513,833.00                -0-              -0-
Vehicles                6,000.00           1,100.00              4,900.00           -0-
Personal Vehicles       2,500.00           -0-                    2,500.00          -0-
Semi Trailers          20,000.00          27,562.00                 -0-             -0-
Crops in the ground   20,000.00          721,833.00                 -0-              -0-
½ Mother’s home       75,000.00           50,916.96             10,575.00        13,508.04
Misc personal prop    14,239.32             -0-                  14,239.32           -0-
Total Unsecured, Un-Exempt assets = $13,508.04



                                                 7


   20-42254-tjt     Doc 43      Filed 05/15/20   Entered 05/15/20 13:35:07           Page 7 of 12
ARTICLE XV. - CLASSIFICATION AND TREATMENT OF CLAIMS AND INTEREST

       Class No. l: Class l shall consist of attorney fees due and owing plus any additional fees

which might result from these proceedings and which fee shall be paid from the first monies received

pursuant to the terms of this Plan of Reorganization.

       Class No.2: Class 2 shall consist of the Internal Revenue Service (IRS) which has filed its

priority claim of $14,695.59 and its unsecured claim of $4,059.45. The priority claim of the IRS shall

be paid over the term of this Plan at the rate of 4.0% per annum with annual payments beginning with

the proceeds from the 2020 crop season receipts.

       Class No. 3: Class 3 shall consist of the USDA, Farm Service Agency (FSA), Farm Loan

Program which consists of the two (2) FSA loans in the total amount of approximately $208,000

which have an interest at the rate of 2.25% per annum and are fully secured by a first (1st) lien on

certain pieces of the Debtors’ farm equipment. The FSA shall retain its liens and the FSA shall be

paid in full, with interest at the contract rate over a 15 year period with annual payments from their

crop sale proceeds over such term beginning with their crop proceeds in the 2020 crop season. The

Debtors understand and believe, based on the filed Claims that the FSA has a first (1st) lien on certain

pieces of the Debtors’ equipment which have a total value in excess of the FSA’s total claim amount

and a second (2nd) lien on the remainder of the Debtors’ equipment.

       Class No. 4: Class 4 consists of Flagstar Bank which has the first mortgage lien on the

Debtors’ home. Flagstar Bank shall retain its first (1st) mortgage lien on the Debtors’ home. The
secured debt owed to Flagstar Bank shall be repaid over a new amortization period of thirty (30)

years at the current contract rate of 4.875% per annum with monthly payments of $826.00 based on

the current amount due. The Debtors shall make these payments directly to Flagstar Bank and the

Debtors shall also include a monthly Escrow payment for their real property taxes which can vary

over the years and which is currently set at $343.03 per month. Any arrearages that exist at the time




                                                   8


   20-42254-tjt     Doc 43      Filed 05/15/20     Entered 05/15/20 13:35:07          Page 8 of 12
of Confirmation shall be included in the total amount due to Flagstar Bank and included in the

calculation of the new monthly payment.

       Class No. 5: Class 5 consists of Financial Pacific Leasing, Inc. which has a lien on two (2)

-1998 Dump Trailers used in the Debtors’ trucking business. The trailers are titled in the name of

John Fogler Farms, LLC (hereinafter referred to as the LLC) and the debt is also owed by the LLC.

The liens of Financial Pacific Leasing, Inc. shall be retained and since the LLC is not the debtor

herein, the debt in this Class shall not be re-amortized and payments will be made directly to

Financial Pacific Leasing, Inc. The Dump Trailers are critical to the Debtors’ trucking business and

the Debtors shall continue to make the regular payments required by the financing agreement. Any

arrearages shall be cured over the term of this Plan.

       Class 6: shall consist of Tri-County Bank which has 1.) a second (2nd) lien on the Debtors’

home; 2.) a second (2nd) lien on certain pieces of the Debtors’ Farm Equipment and a first (1st) lien

on other pieces of farm equipment upon which the FSA has a second (2nd) lien; 3.) a first (1st) lien on

certain vehicles and 4.) a Crop lien on the value of the planted wheat as of the date of filing of this

bankruptcy petition. Tri-County Bank shall retain its liens with the exception that the Crop lien shall

be extinguished and removed pursuant to Article VII herein. The debt/Claim of the Tri-County Bank

shall be divided into 3 sub-classes which shall become Classes 6A, 6B and 6C.

           Class 6A: shall consist of Tri-County Bank’s second lien on the Debtors’ home. The 2nd

lien of Tri-County Bank shall be retained and shall be repaid over a fifteen (15) year period at the rate

of 4.25% per annum. Any arrearages which have accrued at the time of Confirmation of this Plan shall

be included in the amount re-financed. These second mortgage lien payments shall be made directly

to Tri-County Bank by the Debtors.

          Class 6B: shall consist of Tri-County Bank’s secured claim/portion of its total claim. The

Tri-County Bank shall retain its 1st lien on certain pieces of the Debtors’ equipment and a 2nd lien

on the Debtors’ Farm Equipment upon which the FSA has a 1st lien. Tri-County Bank shall also

retain its 1st lien on 7 of the Debtors’ vehicles upon which Tri-County Bank shows as Secured party


                                                   9


   20-42254-tjt     Doc 43      Filed 05/15/20     Entered 05/15/20 13:35:07          Page 9 of 12
on the titles. The secured claim of Tri-County Bank amount shall be determined by subtracting the

FSA’s 1st lien amount of $208,000.00 on the Debtors’ total Farm Equipment which has a value of
$306,900.00 (306,900.00 - 208,000.00) for a value of $98,900.00. The value of the 7 vehicles upon

which Tri-County Bank has a lien totals $46,750.00 and the value of the Debtors’ wheat in the ground

at the time of filing was $20,000.00. The amount of Tri-County Bank’s secured claim shall be

($98,900.00 + 46,750.00 + 20,000.00) $165,650.00. The secured claim of Tri-County Bank shall be

repaid over fifteen (15) years at the rate of 4.25% per annum with annual payments from their crop

sale proceeds over the 15 year term of this claim beginning with their crop proceeds in the 2020 crop

season.

            Class 6C: The remainder of the claim of Tri-County Bank shall be treated as an unsecured

claim and receive a pro-rata distribution with all other unsecured creditors pursuant to the terms of

such unsecured creditors in Class 8 herein.

          Class No. 7: Class 7 consists of Security Credit Union which has a lien on the Debtors’

Legend enclosed trailer. Security Credit Union shall retain its lien and shall be paid in full with interest

at the contract rate during the term of this Plan. The Security Credit Union claim shall be paid direct

during the first year of this Plan if possible. If payment in full during the first year of the Plan after

crop proceeds are received is not possible, the claim of Security Credit Union shall be paid in full over

the term of this Plan at the contract rate with payments to be made annually after receipt of the crop

proceeds. Upon payment in full of this debt, Security Credit Union shall release its lien on the

Debtors’ Legend enclosed trailer.

          Class No. 8: Class 8 shall consist of the approved, General Unsecured Claims of the Debtors.

The approved, General Unsecured Creditors shall be paid pro-rata, the remaining disposable income

of the Debtors over the term of this Plan with a minimum of an amount equal to the value of their un-

exempt assets.

          Class No. 9: Class 9 shall consist of the Debtors, John E. Fogler and Shari L. Fogler, who shall

retain their interest in the property of the Debtors in possession and shall be vested with the property


                                                    10


   20-42254-tjt       Doc 43     Filed 05/15/20     Entered 05/15/20 13:35:07          Page 10 of 12
of the estate upon the confirmation of this Plan of Reorganization, free and clear of any interest of any

creditor except secured creditors who shall retain their liens as stated herein.


          ARTICLE XVI. - PROJECTED INCOME AND EXPENSE SUMMARY


Off-farm Net Income                                                            $46,920.00
Farm Income
   Wheat - 387 ac x 60 bu/ac x $5.12/bu =                                       118,886.40
   Straw - 10,000 bales x $2.00 each =                                           20,000.00
   Soybeans - 755 ac x 35 bu/ac x $8.22 =                                       217,213.50
   Government Farm Program Payments =                                            50,000.00

                                 TOTAL INCOME                                  $453,019.90

Farm Expenses:
     Seed                                                                      55,771.00
     Fertilizer                                                                45,097.25
     Crop Chemicals                                                             16,326.25
     Crop Insurance                                                              7,662.50
     Fuel & Oil                                                                20,225.00
     Repairs                                                                    15,000.00
     Insurance                                                                  10,529.00
     Land Rent                                                                 42,587.00
     Hired Labor                                                               10,000.00
     Combining & Drying                                                         10,466.00
     Equipment & Utilities                                                       5,000.00
     Trucking                                                                    9,929.00
                                                                             ___________
Total Estimated Operating Expenses                                           $ 248,593.00
Living Expenses:                                                                 59,616.00

        TOTAL EXPENSES                                                        $ 308,209.00
TOTAL AVAILABLE:              ($453,020.00 - 308,209.00) =                    $144,811.00


                 ARTICLE XVII. - PROJECTED PAYMENTS in 1st Plan Year
        Trustee at 5.0%                                              7,240.00
        Attorney fee                                               12,000.00
        IRS Priority Claim                                           5,300.00
        State of Mich.                                               1,738.00
        Farm Service Agency (FSA)                                  16,500.00
        Tri-County Bank 2nd Mortgage (6A) (paid direct)              3,736.00
        Tri-County Bank - Equipment &Vehicles claim (6B)           15,160.00
        Flagstar Bank - (paid direct)                              14,030.00
        Security Credit Union (paid direct)                          1,200.00
        Financial Pacific Leasing, Inc. - (paid direct)            16,140.00
        Unsecured (approx.)                                        51,767.00


                                                   11


   20-42254-tjt     Doc 43     Filed 05/15/20      Entered 05/15/20 13:35:07         Page 11 of 12
       PROJECTED PAYMENTS in the 2nd Plan Year
       Trustee at 5.0%                                                          7,240.00
       IRS Priority Claim                                                       5,300.00
       Farm Service Agency (FSA)(approx)                                        16,500.00
       Tri-County Bank (approx.) 2nd Mortgage (6A)                               3,736.00
       Tri-County Bank - Equipment &Vehicles claim (6B)                         15,160.00
       Flagstar Bank - (paid direct)                                            14,030.00
       Financial Pacific Leasing, Inc. - (paid direct)                          16,140.00
       Unsecured (approx.)                                                      66,705.00
       PROJECTED PAYMENTS in the 3rd Plan Year
       Trustee at 5.0%                                                          7,240.00
       IRS Priority Claim                                                       5,300.00
       Farm Service Agency (FSA)(approx)                                        16,500.00
       Tri-County Bank (approx.) 2nd Mortgage (6A)                               3,736.00
       Tri-County Bank - Equipment & Vehicle claim (6B)                         15,160.00
       Flagstar Bank - (paid direct)                                            14,030.00
       Financial Pacific Leasing, Inc. - (paid direct)                          16,140.00
       Unsecured (approx.)                                                      66,705.00




                                        Submitted by:


Dated: May 15, 2020                            /s/John E. Fogler_________
                                        John E. Fogler, Debtor in Possession


                                        /s/Shari L. Fogler______
                                        Shari L. Fogler, Debtor in Possession


/s/Martin W. Hable__________
Martin W. Hable (P-27634)
Hable & Frew, PLC
Attorneys for Debtors
301 W. Genesee St., Ste. 101
Lapeer, MI 48446
(810) 667-7123
hablelaw@yahoo.com




                                           12


  20-42254-tjt   Doc 43   Filed 05/15/20   Entered 05/15/20 13:35:07       Page 12 of 12
